Citation Nr: 0719563	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  98-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a disability manifested 
by difficulty swallowing and excessive saliva.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  His awards and decorations include the Purple 
Heart Medal.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision 
rendered by the Wilmington, Delaware, Medical and Regional 
Office Center (RO) of the Department of Veterans Affairs.

When this case was before the Board in November 2005, it was 
decided in part and remanded in part.  While the case was in 
remand status, the veteran's appeal for service connection 
for tinnitus and bilateral hearing loss disability was 
resolved by a May 2006 rating decision granting service 
connection for both disabilities.


FINDING OF FACT

Any currently present disability manifested by difficulty 
swallowing and excess saliva was not present in service and 
is not etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

A disability manifested by difficulty swallowing and excess 
saliva was not incurred or aggravated during active duty, nor 
is it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letter 
mailed in May 2001.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In 
addition, he was provided notice concerning the effective-
date and disability-evaluation elements of the claim by 
letter mailed in June 2006.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that all service medical records and 
available post-service medical evidence identified by the 
veteran have been obtained, and the veteran has been afforded 
an appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in June 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §  3.303 
(2006).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that Section 1154(b) does not negate the need 
for medical evidence of a nexus between service and a current 
disability  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that service connection is warranted for 
disability manifested by difficulty swallowing and excessive 
swallowing because it is related to his service-incurred 
shell fragment wound of the neck.  He claims that he had a 
large piece of shrapnel removed from his throat around 1973, 
and that since that time, he has experienced increased saliva 
and frequent swallowing.

Service medical records do not document treatment for the 
veteran's shell fragment wounds, but the veteran was awarded 
the Purple Heart Medal, the report of the veteran's October 
1970 service discharge examination notes that he had a small 
facial scar, and the veteran has been granted service 
connection for residuals of shell fragment wounds of the 
face, neck and chest.

The post-service medical evidence of record shows that in 
connection with a VA examination in September 1997, the 
veteran reported that he had a lot of saliva and that this 
caused him to constantly swallow.  The examiner did not 
identify the etiology of these complaints.  The medical 
evidence specifically addressing the etiology of these 
claimed symptoms is limited to the report of a December 2005 
VA examination performed in response to the Board's remand 
directive and a March 2006 addendum to the VA examination 
report.

The December 2005 VA examiner stated, "[t]here is no reason 
I can identify that [the veteran] would have excess saliva."  
The examiner also indicated that she did not identify any 
difficulty swallowing during her examination of the veteran.  
However, she also stated that there was a 50 percent 
probability that the veteran's increased saliva production 
and swallowing dysfunction were related to the removal of a 
shell fragment from his throat.  The foregoing opinion was 
rendered without the benefit of a review of the veteran's 
claims folders.  Following a review of the claims folders, 
the examiner prepared a March 2006 addendum.  She stated that 
with the exception of evidence of mild gastroesophageal 
reflux, the results of an upper GI series were normal and 
there was no evidence of any swallowing problems.  In 
addition, she noted that the shell fragment wound of the 
veteran's neck was very superficial and did not require 
surgery.  Although she acknowledged that it was possible that 
the claimed disability was related to service, it was her 
opinion that there was no relationship.

Thus, the more informed opinion concerning the etiology of 
the claimed disability is against the claim.  Therefore, the 
Board must conclude that the preponderance of the medical 
evidence is against the claim.  Although the Board has also 
considered the veteran's statements, as a lay person, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for this 
claimed disability.


ORDER

Service connection for a disability manifested by difficulty 
swallowing and excessive saliva is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


